[Cite as Hinners v. Huron, 2018-Ohio-3652.]




JASON R. HINNERS                               Case No. 2018-00549PQ

       Requester                               Special Master Jeffery W. Clark

       v.                                      REPORT AND RECOMMENDATION

CITY OF HURON

       Respondent


        {¶1} On February 12, 2018, requester Jason Hinners made a public records
request to respondent City of Huron for a variety of documents. (Complaint, Exhibit A.)
From March 2 through March 19, 2018, the City provided all documents responsive to
the requests except two employee calendars, and twenty-one email chains withheld in
whole or part on the assertion of attorney-client privilege. (Id., Exhibits G, I, K.)
        {¶2} On March 27, 2018, Hinners filed this action under R.C. 2743.75 alleging
denial of access to public records in violation of R.C. 149.43(B). The case was referred
to mediation, during which the City produced all records responsive to the request for
calendars. (Reply at 1; Response at 4.) On May 29, 2018, the court was notified that the
case was not fully resolved and that mediation was terminated. On June 12, 2018, the
City filed its combined answer and motion to dismiss (Response). On July 26, 2018, the
City filed a pleading identifying the specific portions of five withheld and redacted emails
alleged to constitute attorney-client privileged material, and waived the privilege as to
the remaining withheld emails. The City has filed the redacted and withheld emails with
the court under seal.
        {¶3} Ohio’s Public Records Act, R.C. 149.43, provides a remedy for production of
records under R.C. 2743.75 if the court of claims determines that a public office has
denied access to public records in violation of R.C. 149.43(B). The policy underlying the
Act is that “open government serves the public interest and our democratic system.”
Case No. 2018-00549PQ                       -2-     REPORT AND RECOMMENDATION


State ex rel. Dann v. Taft, 109 Ohio St. 3d 364, 2006-Ohio-1825, 848 N.E.2d 472, ¶ 20.
“[O]ne of the salutary purposes of the Public Records Law is to ensure accountability of
government to those being governed.” State ex rel. Strothers v. Wertheim, 80 Ohio
St.3d 155, 158, 684 N.E.2d 1239 (1997). Therefore, “[w]e construe the Public Records
Act liberally in favor of broad access and resolve any doubt in favor of disclosure of
public records.” State ex rel. Rocker v. Guernsey Cty. Sheriff’s Office, 126 Ohio St. 3d
224, 2010-Ohio-3288, 932 N.E.2d 327, ¶ 6. Claims under R.C. 2743.75 are determined
using the standard of clear and convincing evidence. Hurt v. Liberty Twp., 5th Dist.
Delaware No. 17CAI050031, 2017-Ohio-7820, ¶ 27-30.
       Motion to Dismiss
       {¶4} In construing a motion to dismiss pursuant to Civ.R. 12(B)(6), the court must
presume that all factual allegations of the complaint are true and make all reasonable
inferences in favor of the non-moving party. Mitchell v. Lawson Milk Co., 40 Ohio St. 3d
190, 192, 532 N.E.2d 753 (1988). Then, before the court may dismiss the complaint, it
must appear beyond doubt that plaintiff can prove no set of facts entitling him to
recovery. O’Brien v. Univ. Community Tenants Union, Inc., 42 Ohio St. 2d 242, 245,
327 N.E.2d 753 (1975). The unsupported conclusions of a complaint are, however, not
admitted and are insufficient to withstand a motion to dismiss. Mitchell at 193.
       {¶5} Hinners’ complaint seeks only records withheld from release, and not
enforcement of the entire original request. The defenses presented by the City -
assertion of common-law attorney-client privilege, and mootness by production of some
of the withheld records prior to this report and recommendation - cannot be determined
based solely on the complaint and attachments thereto. I therefore recommend that the
motion to dismiss be DENIED, and the matter determined on the merits.
       Suggestion of Mootness
       {¶6} The parties agree that Hinners’ request for employee calendars was
satisfied by the City’s delivery of the records during mediation. The claim for production
Case No. 2018-00549PQ                        -3-      REPORT AND RECOMMENDATION


of calendars is therefore moot. The parties also agree that one of the emails originally
identified and withheld is not responsive to the initial request. (Reply, Exhibit A, lines 7,
9.) The City further states that it has now released fourteen of the previously withheld
emails. (July 26, 2018 Response at 3.) The claims for these emails are therefore moot,
subject to objection by Hinners if delivery has not been received.
       Attorney-Client Privilege
       {¶7} R.C. 149.43(A)(1) enumerates specific exceptions from the definition of
“public record,” including a catch-all exception for, “[r]ecords the release of which is
prohibited by state or federal law.” R.C. 149.43(A)(1)(v). “The attorney-client privilege,
which covers records of communications between attorneys and their government
clients pertaining to the attorneys’ legal advice, is a state law prohibiting release of
these records.” State ex rel. Toledo Blade Co. v. Toledo-Lucas County Port Auth., 121
Ohio St. 3d 537, 2009-Ohio-1767, 905 N.E.2d 1221, ¶ 22. The City argues that the
common-law attorney-client privilege applies to the remaining withheld records.
       The burden is on the public office to prove any claimed exception:
       Exceptions to disclosure under the Public Records Act, R.C. 149.43, are
       strictly construed against the public-records custodian, and the custodian
       has the burden to establish the applicability of an exception. A custodian
       does not meet this burden if it has not proven that the requested records
       fall squarely within the exception.
State ex rel. Cincinnati Enquirer v. Jones-Kelley, 118 Ohio St. 3d 81, 2008-Ohio-1770,
886 N.E.2d 206, paragraph two of the syllabus; State ex rel. Pietrangelo v. Avon Lake,
146 Ohio St. 3d 292, 2016-Ohio-2974, ¶ 9. The party asserting attorney-client privilege
bears the burden of showing the applicability of the privilege. MA Equip. Leasing I, LLC
v. Tilton, 2012-Ohio-4668, 980 N.E.2d 1072, ¶ 21 (10th Dist.). The common-law
attorney-client privilege is defined in Ohio as follows:
       “Under the attorney-client privilege, ‘(1) [w]here legal advice of any kind is
       sought (2) from a professional legal adviser in his capacity as such, (3) the
       communications relating to that purpose, (4) made in confidence (5) by the
Case No. 2018-00549PQ                      -4-      REPORT AND RECOMMENDATION


      client, (6) are at his instance permanently protected (7) from disclosure by
      himself or by the legal adviser, (8) unless the protection is waived.’”
(Citations omitted.) State ex rel. Leslie v. Ohio Housing Fin. Agency, 105 Ohio St. 3d
261, 2005-Ohio-1508, 824 N.E.2d 990, ¶ 21. The attorney-client privilege extends to
government agencies (including their administrative personnel) consulting with in-house
counsel for legal advice or assistance. Id. at ¶ 22-30. The rank of employees providing
information is irrelevant if information is consciously communicated to legal counsel for
the purpose of providing legal advice. See Upjohn Co. v. United States, 449 U.S. 383,
101 S. Ct. 677, 66 L. Ed. 2d 584 (1981). A communication is not subject to the privilege
merely because it was sent to or from an agency’s legal counsel, but must meet all of
the other elements of the definition. The test is not whether counsel was the primary
sender or recipient, as opposed to being copied on the correspondence, but whether
the investigation communication was “incident to or related to any legal advice” that the
attorney would give in the matter. Toledo Blade at ¶ 29-31.
      {¶8} An in-camera inspection of withheld records may be necessary for the court
to evaluate application of the privilege, State ex rel. Lanham v. DeWine, 135 Ohio St. 3d
191, 2013-Ohio-199, 985 N.E.2d 467, ¶ 21-23, and has been conducted here.
      Application of Attorney-Client Privilege to the Withheld Records
      {¶9} The five remaining emails withheld in this matter consist of correspondence
between:
          Laura Alkire, Huron City Law Director,
          Andrew White, Huron City Manager (and assistant city managers),
          Dennis Burnside, President, Juniper CRE (and staff) – contracted as
           consultant on behalf of the City for economic development strategy and real
           estate research and advice. (Response, Exhibit A, authorized agreement with
           Juniper CRE Solutions; June 25, 2018 Response to Requested Information,
           White Aff. at ¶ 2-3.) Burnside acted as an agent on behalf of the City in
Case No. 2018-00549PQ                      -5-     REPORT AND RECOMMENDATION


          exploring purchase of Warren Slag Co. land. (Withheld Records at Bates
          No. 027.), and,
         Glen Ginesi, City Council Member.
(July 25, 2018 Response to Requested Information, passim.) For purposes of this
analysis, the special master finds that the above correspondents were all in privity with
the City of Huron, and were not independent third parties.
      {¶10} On review of the withheld records in camera, none of the emails contain
language expressly requesting, or delivering, legal advice on an identified legal issue.
Other than bare assertions in the pleadings that the withheld emails “seek legal advice”
or are “privileged under attorney-client privilege,” the City provides no other evidence
that the correspondence expressly or implicitly involved legal review. This general
assertion does not meet the burden of proving the elements of attorney-client privilege.
Rather,
      The claim of privilege must be made question-by-question and document-
      by-document.
      Factual showing needed to demonstrate that a communications [sic]
      is privileged. Conclusory descriptions of documents in a privilege log are
      insufficient to meet the producing party’s burden of establishing that the
      document was an attorney-client communication. In re Search Warrant
      Executed at Law Offices of Stephen Garea, 1999 U.S. App. LEXIS 3861,
      1999 WL 137499, *1-*2 (6th Cir. March 5, 1999). The party asserting
      privilege “must make a minimal showing that the communication involved
      legal matters. This showing is not onerous and may be satisfied by as little
      as a statement in the privilege log explaining the nature of the legal issue
      for which advice was sought.” Id. That showing “must provide the
      reviewing court with enough information for it to make a determination that
      the document in question was, in fact, a confidential communication
      involving legal advice.” 1999 U.S. App. LEXIS 3861, [WL] *2.
Williams v. Duke Energy Corp., S.D.Ohio No. 1:08-CV-00046, 2014 U.S. Dist. LEXIS
109835, *14-15 (August 8, 2014). See Williamson v. Recovery Ltd. P’ship, S.D.Ohio
No. 2:06-CV-292, 2016 U.S. Dist. LEXIS 125640, *8-10 (September 15, 2016)
(proponent made only conclusory statements, rather than an actual showing, that the
Case No. 2018-00549PQ                              -6-       REPORT AND RECOMMENDATION


attorney-client privilege applied to the subpoenaed documents).1 The City fails to make
a minimal showing that any of the withheld communications actually involved legal
advice. The City submitted the affidavit of City Manager Andrew White, who, rather than
attest to the nature of any specific legal issue on which advice was sought in specific
communications from Law Director Alkire in her capacity as such, states only that:
        The City of Huron utilizes in-house legal counsel by and through the Law
        Director to advise City employees and representatives on matters of real
        estate acquisition, negotiation and development.
(White Affidavit at ¶ 5.) The court recognizes that the City may utilize professional staff
to assist in policy, negotiation, or other business decisions that do not directly
involve their professional services. See Williams v. Duke Energy at *15-16. However,
communications to a lawyer primarily for business purposes are not privileged. Id. at *8.
Here, the general statement that an attorney is “utilized” “to advise” “on matters of real
estate acquisition, negotiation and development” falls short of clear proof that the
attorney was providing legal advice in any particular correspondence related to those
matters.
        Applying the above law to the withheld records in this case:
        1. Withheld Records at Bates number 009:
        Email Subject: ATTORNEY CLIENT PRIVILEGED
        Date: Wednesday, August 23, 2017@ 9:48:25 AM
        From: Laura Alkire (City of Huron Law Director)
        To: Andy White (City Manager, City of Huron), (Juniper
        Solutions/Economic Development Consultant, City of Huron), Mike
        Spafford (Assistant to the City Manager, City of Huron)
        Attachments: Purchase Agreement_ rev LA 8222017 .docx, Assignment of
        Farm Lease.docx



1        There is no material difference between Ohio's attorney-client privilege and the federal attorney-
client privilege. Guy v. United Healthcare Corp., 154 F.R.D. 172, 177 (S.D.Ohio 1993), fn.3; Inhalation
Plastics, Inc. v. Medex Cardio-Pulmonary, Inc., S.D.Ohio No. 2:07-CV-116, 2012 U.S. Dist. LEXIS
121830 (August 28, 2012).
Case No. 2018-00549PQ                       -7-     REPORT AND RECOMMENDATION


       Respondent contends that this email is privileged under attorney-client
       privilege. The body of the email consists of one paragraph, three lines
       long. The email represents correspondence from legal counsel to her
       clients and discusses a draft real estate purchase agreement to which the
       City of Huron was a party. The email includes terms and conditions of the
       sale.
(July 26, 2018 Response to Requested Information at 5-6.) The email is a cover letter
conveying attached draft documents from the sender to the recipients. The attachments
are not included in the City’s filing under seal. The email does not contain any legal
advice, but merely relates the fact that two requested revisions were made in a draft
real estate purchase agreement. There is no indication that the email was sent from
Alkire in her capacity as a legal adviser. The communication on its face reflects only the
factual revision of monetary terms in the course of a contract negotiation, and the City
has submitted no collateral evidence that would permit the court to construe the email
as addressing any legal issue or relating to the provision of legal advice.
       {¶11} Draft agreements are not inherently confidential. State ex rel. Calvary v.
Upper Arlington, 89 Ohio St. 3d 229, 232, 729 N.E.2d 1182 (2000); State ex rel.
Cincinnati Enquirer v. Dupuis, 98 Ohio St. 3d 126, 130, 2002-Ohio-7041, 781 N.E.2d
163, ¶ 20-21. The City does not allege any exception to release of the two agreement
terms referenced in the email, other than attorney-client privilege.
       {¶12} I find that the City has failed to meet its burden of showing that any portion
of this email falls squarely within the common-law attorney-client privilege.
       2. Withheld Records at Bates number 010, 023-024:
       Email Subject: ATTORNEY CLIENT PRIVILEGED COMMUNICATION
       Date: Thursday, October 12, 2017 at 4:06:51 PM
       From: Laura Alkire (City of Huron Law Director)
       To: Andy White (City Manager, City of Huron), Dennis Burnside (Juniper
       Solutions/Economic Development Consultant, City of Huron)
       Attachments: MEMORANDUM OF UNDERSTANDING.docx
       Respondent contends that this email is privileged under attorney-client
       privilege. The email represents correspondence from legal counsel to her
Case No. 2018-00549PQ                        -8-     REPORT AND RECOMMENDATION


       clients and discusses a draft Memorandum of Understanding for real
       estate acquisition to which the City of Huron was a party. The body of the
       email consists of three paragraphs. Each paragraph represents legal
       advisement and discussion of the individual terms. Respondent represents
       to this Court that each paragraph, and each line, with the exception of
       Good afternoon represents an attorney-client privileged communication.
(July 26, 2018 Response to Requested Information at 5-6.) The email is a cover letter
conveying an attached draft memorandum of understanding from the sender to the
recipients. The attachment is not included in the City’s filing under seal. The email does
not contain any legal advice, but merely offers the draft memorandum for the recipients’
review and markup. There is no indication that the email was sent from Alkire in her
capacity as a legal adviser. The communication on its face reflects only the conveyance
of the draft, invitation for markup, and flagging of several terms in the draft. The City has
submitted no collateral evidence that would permit the court to construe the email as
addressing any legal issue or relating to the provision of legal advice.
       {¶13} Draft agreements are not inherently confidential. State ex rel. Calvary v.
Upper Arlington, 89 Ohio St. 3d 229, 232, 729 N.E.2d 1182 (2000); State ex rel.
Cincinnati Enquirer v. Dupuis, 98 Ohio St. 3d 126, 130, 2002-Ohio-7041, 781 N.E.2d
163, ¶ 20-21. Nor does the City allege any other exception applicable to the draft
agreement or its specific terms.
       {¶14} I find that the City has failed to meet its burden of showing that any portion
of this email falls squarely within the common-law attorney-client privilege.
       3. Withheld Records at Bates number 012:
       Email Subject: Warren Slag
       Date: Tuesday, January 23, 2018 at 1:14:27 PM
       From: Dennis Burnside (Juniper Solutions/Economic Development
       Consultant, City of Huron)
       To: Andy White (City Manager, City of Huron), Laura Alkire (City of Huron
       Law Director), Mike Spafford (Assistant to the City Manager, City of
       Huron)
Case No. 2018-00549PQ                       -9-     REPORT AND RECOMMENDATION


       CC: Scott Pollock (Juniper Solutions/Economic Development Consultant,
       City of Huron) Donny Davis (Juniper Solutions/Economic Development
       Consultant, City of Huron)
       Attachments: imageOOl.gif, image002.gif
       The email was previously withheld by Respondent on the basis of
       attorney-client privilege. Dennis Burnside of Juniper Solutions while under
       contract as the Economic Development Consultant for the City of Huron
       identified a potential real estate opportunity and set forth four specific
       bulleted questions for the City Manager and City Law Director to answer.
       For purposes of identification, Respondent contends that the first
       sentence, and subsequent six bullets do not meet the standard of
       attorney-client privilege. The remaining portion of the email, commencing
       with "Questions for you:" and the subsequent four bullets are clearly
       requesting legal opinion from the City Law Director and therefore meet the
       standard of attorney-client privilege. Respondent requests this portion of
       the email be redacted prior to release.
(July 26, 2018 Response to Requested Information at 6-7.) The email, from an agent of
the City of Huron, starts with the salutation “All” and first conveys six bullet-pointed
positions of the advisor regarding the prospective sellers of property holdings. The City
concedes that this portion is not an attorney-client communication.
       {¶15} The email continues with “Questions for you” regarding financing,
valuation, and timing and packaging strategy. There is no indication that these
questions were directed to Alkire in her capacity as a legal adviser. The communication
to “All,” including the city manager and his assistant, invites decisions, confirmation, and
consideration of strategy that are not couched in terms of seeking a legal opinion or
advice, and do not appear to invoke any legal issue. The City has submitted no
collateral evidence that would permit the court to construe the email as pertaining to the
provision of legal advice.
       {¶16} I find that the City has failed to meet its burden of showing that any portion
of this email falls squarely within the common-law attorney-client privilege.
       4. Withheld Records at Bates number 023:
Case No. 2018-00549PQ                    -10-    REPORT AND RECOMMENDATION


      Email     Subject:     RE:     ATTORNEY         CLIENT     PRIVILEGED
      COMMUNICATION
      Date: Friday, October 13, 2017 at 11 :31 :07 AM
      From: Dennis Burnside (Juniper Solutions/Economic Development
      Consultant, City of Huron)
      To: Laura Alkire (City of Huron Law Director), Andy White (City Manager,
      City of Huron)
      Attachments: iamgeOO 1.gif, image002.gif
      Respondent contends that this email is privileged under attorney-client
      privilege. The email represents correspondence from Dennis Burnside,
      Economic Development Consultant to the City of Huron to Law Director
      Laura Alkire and City Manager Andy White. The body of the email is
      directed to the City Law Director.
      Line One: Respondent does not assert attorney-client privilege for Line
      One.
      Line Two: Respondent does not assert attorney-client privilege for Line
      Two
      Line Three: Respondent does not assert attorney-client privilege for Line
      Three.
      First Bulleted Item: Respondent asserts attorney-client privilege for the
      three sentences in the first bullet as it asks a question and seeks legal
      opinion.
      Second Bulleted Item: Respondent asserts attorney-client privilege for the
      two sentences in the second bullet as it asks a question and seeks legal
      opinion.
      Third Bulleted Item: Respondent asserts attorney-client privilege for the
      one sentence in the third bullet as it asks a question and seeks legal
      opinion.
      Fourth Bulleted Item: Respondent asserts attorney-client privilege for the
      two sentences in the fourth bullet as it asks a question and seeks legal
      opinion.
      Fifth Bulleted Item: Respondent asserts attorney-client privilege for the
      one sentence in the fifth bullet as it addresses legal advice given in the
      preceding email.
      Line Four following the bulleted items: Respondent does not assert
      attorney-client privilege for Line Four.
(July 26, 2018 Response to Requested Information at 10.) The email, from an agent of
the City of Huron, begins with the salutation “Hi Laura,” conveys approval of the MOU,
Case No. 2018-00549PQ                      -11-     REPORT AND RECOMMENDATION


relates that he conveyed comments to Mr. White earlier, and concludes with his feelings
regarding his suggesting changes. The City concedes that these portions of the email
are not attorney-client communication.
       {¶17} The middle of the email consists of five bullet-pointed items, the first three
of which ask whether references to factual matters, ownership options, and proposed
timing terms should be made. The last two items ask if certain documents related to
valuation should be requested, and recommends addition of a particular property
description. There is no indication that these questions were directed to Alkire in her
capacity as a legal adviser, nor, despite the salutation, do the questions and
recommendations appear to be directed solely to Alkire. The communication concerns
negotiation of specific contract terms. The email is not couched in terms of seeking a
legal opinion or advice, and the questions/recommendation not appear to invoke any
legal issue. The City has submitted no collateral evidence that would permit the court to
construe the email as addressing any legal issue or relating to the provision of legal
advice.
       {¶18} I find that the City has failed to meet its burden of showing that any portion
of this email falls squarely within the common-law attorney-client privilege.
       5. Withheld Records at Bates number 037:
       From: City Manager Andy White
       Date: October 16, 2017 at 4:05 PM
       To: Law Director Laura Alkire
       Cc: Dennis Burnside (Juniper            Solutions/Economic     Development
       Consultant, City of Huron)
       Subject: FW: weekly call
       Respondent asserts that the five bulleted items identified by a current city
       council member to the City Manager and then forwarded to the City Law
       Director for review are protected by attorney-client privilege. Each of the
       five points represent an item seeking legal review. Respondent contends
       that the five bulleted items identified in the email should remain redacted
       as protected under attorney-client privilege.
Case No. 2018-00549PQ                          -12-      REPORT AND RECOMMENDATION


(July 26, 2018 Response to Requested Information at 10.) The email attaches an
earlier, October 13, 2017 email from the city manager to an individual city councilman
that relates six bullet-pointed matters “we” reviewed during a “weekly call.” The names
and titles of attendees of the weekly call are not identified. The fifth bullet-pointed item
states “Reviewed MOU draft prepared by Laura, main issues to readdress:” and then
sub-lists five issues, three of which are quantified changes to MOU terms, and two of
which request or command the addition of described terms. White’s October 16, 2017
email forwarded the October 13, 2017 email to Alkire with the request, “Please review
and incorporate changes.” With the exception of the five sub-listed items, the
October 13 and October 15, 2017 emails were released to Hinners, and included a
subsequent email in the same chain on October 17, 2017 from Alkire, asking White and
Burnside to “Please review the highlighted portions as changes,” and a reply from
Burnside to Alkire on the same date stating “Laura- perfect by my standards.”
(Complaint, Exhibit I.)
       {¶19} There is no indication that the listed “issues” were directed to Alkire in her
capacity as a legal adviser. The communication appears to be a straightforward request
to Alkire to incorporate changes decided elsewhere into the draft MOU. Neither email is
couched     in   terms    of   seeking     a     legal    opinion   or   advice,   and    the
questions/recommendation not appear to invoke any legal issue. The City has
submitted no collateral evidence that would permit the court to construe the email as
addressing any legal issue or relating to the provision of legal advice.
       {¶20} I find that the City has failed to meet its burden of showing that any portion
of this email falls squarely within the common-law attorney-client privilege.
       “Non-Responsive” Records
       {¶21} In its July 26, 2018 pleading the City asserts, for the first time, that specific
emails within the withheld email strings are non-responsive to Hinners’ request and
therefore need not be produced as part of this action. (July 26, 2018 Response to
Case No. 2018-00549PQ                              -13-       REPORT AND RECOMMENDATION


Requested Information at 9, 11, 13; Withheld Records at Bates Nos. 18-21, 27-29,
31-35.) On review of the email strings in camera, I find that all of the emails now
claimed to be non-responsive were included in the most recent email of each chain
using either a forwarding or reply command. All reflect the same subject matter line
language as the most recent email in each chain (where present). Two of the
concluding emails state “See attached” or “See email” in apparent reference to the
included email chain as well as any file attachment. (Withheld Records at Bates
Nos. 18, 28.) I conclude that none of the emails included in the chains of requested
emails is “non-responsive” to the requests, but was included by the sender as part of
the concluding email.
        {¶22} I find that this belated defense cannot serve as an exception or exemption
to the release of records previously identified by respondent as retrieved in response to
the request.2
        Conclusion
        {¶23} Accordingly, I recommend that the court find that the claims in this action
are MOOT as to the records provided to requester prior to the issuance of this report
and recommendation. I further recommend the court issue an order GRANTING
requester’s claim for production of all remaining withheld records. I recommend that
requester is entitled to recover from respondent the costs associated with this action,
including the twenty-five dollar filing fee. R.C. 2743.75(F)(3)(b).
        {¶24} Pursuant to R.C. 2743.75(F)(2), either party may file a written objection
with the clerk of the Court of Claims of Ohio within seven (7) business days after
receiving this report and recommendation. Any objection shall be specific and state with


2        As a practical matter, even if any of the withheld records were to be found non-responsive to the
original request, they would be subject to a new public records request using the identifying information in
respondent’s pleadings. Further, at the conclusion of this litigation and any appeals, at the latest, those
sealed records not determined to be subject to attorney-client privilege will become subject to a motion to
request access. Sup.R. 45(F).
Case No. 2018-00549PQ                      -14-     REPORT AND RECOMMENDATION


particularity all grounds for the objection. A party shall not assign as error on appeal the
court’s adoption of any factual findings or legal conclusions in this report and
recommendation unless a timely objection was filed thereto. R.C. 2743.75(G)(1).




                                           JEFFERY W. CLARK
                                           Special Master


Filed August 6, 2018
Sent to S.C. Reporter 9/10/18